Title: James Monroe to James Madison, 2 July 1830
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak Hill
                                
                                July 2d. 1830
                            
                        
                         
                        Being very anxious to join and proceed with you to the University, to perform our duties there, I have
                            delayed answering your letter of May the 18th, in the hope that my health would be so far restored, as to enable me to do
                            it. In this I have been disappointed. I am still too weak, to sustain such an exertion. I am, and have been free from
                            fever, since my return from Richmond, and I take exercise on horseback, in the morning, daily, and think that I gradually
                            recover strength, but it is in a very limited degree. Through the heat of the day I am forced to repose on a bed,
                            incapable of any effort, without exposing myself to injury. Under these circumstances, it would be hazardous for me, to
                            make the attempt. Other obstacles present themselves. Mrs Monroe could not accompany me. Her weak state forbids it, and I
                            would not leave her here alone. Our daughter Mrs Hay, is still with her husband in Washington, whose fate is equally
                            uncertain, as when I last wrote to you. Various experiments have been made, on different views of his malady, all of which
                            have failed, and the medicine he has taken, in each instance, has tended only, to weaken him. The phisicians advise, that
                            he come home, if he can bear the journey, which they doubt. In this state it would be distressing to me, if my health was
                            equal to it, to leave home.
                        I have not heard from Mr Sparks, nor is it necessary in reference to the publication of Renevals Statement of
                            which you furnished him a copy. He is at liberty to publish it, without any communication with me. I have one also from
                            Mr. Vaughan, who was the confidential agent of Ld. Shelburne, which differs in certain respects from the other. Ought not
                            this likewise to be published? He intimated to me a year ago, that he intended to make some alterations in it, but I have
                            not since heard from him. Perhaps a communication between Mr. Sparks & him, might be useful. Of this however you
                            will judge, and of which, if you think such communication proper and necessary, you will be so kind as suggest it to him.
                            Ought I to say any thing, to Mr Vaughan or Mr Sparks, on the subject?
                        I send you a small addition in the report I drew, for an Executive govt, for the University. It is a respect
                            due to the institution, & its management, and was casually omitted. I feel no personal solicitude respecting the
                            decision on that report. Being called on to draw one I have done so, & am perfectly willing that it be placed,
                            among the papers of the institution, without further acting on it.
                        It is a cause of great regret that I can not be with you, at your house, and the University, as I should have
                            been much gratified, to meet other friends there. Be so kind as present our best regards to Mrs Madison– Sincerely yr
                            friend
                        
                        
                            
                                James Monroe
                            
                        
                    